Citation Nr: 1820114	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-35 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Michael Kelley, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to April 1980.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  RO jurisdiction subsequently transferred to Boston, Massachusetts.

The Veteran testified before the undersigned at a November 2017 Travel Board hearing.  A hearing transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board must remand the claim on appeal for additional development.

VA must obtain a medical examination or opinion where there is: (1) evidence of current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an event, injury, or disease occurred in service; (3) an indication that the disability may be associated with service or another service-connected disability; and (4) a lack of competent medical evidence of record to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran contends he warrants service connection for a psychiatric disability.  The record contains several mental health treatment records with listed impressions including posttraumatic stress disorder (PTSD), mood disorder, depression, and adjustment disorder.  A June 1979 service treatment record indicates the Veteran was treated for injuries after an assault.  The Veteran has alleged that this assault was the primary causative factor of his current mental health issues.  While several records for the purpose of mental health treatment are of record, VA has yet to obtain an examination to determine the nature and etiology of the Veteran's claimed psychiatric disability.

Thus, the record demonstrates evidence of a current psychiatric disability, evidence of an in-service event, an indication the disability and in-service event may be related, and a lack of a competent medical opinion to facilitate a Board decision of the claim.  As such, VA must obtain a medical opinion on this issue.

Accordingly, the case is REMANDED for the following action:

1. Associate any outstanding VA or private medical records with the claims file.  Take appropriate efforts to obtain any records identified by the Veteran or otherwise.

2. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's claimed psychiatric disability.  The examiner should review the Veteran's claims file in conjunction with the examination.

(a) The examiner shall identify the diagnosis, if any, of the Veteran's psychiatric disorders; 

(b) As to any diagnosed psychiatric disorder(s), the examiner shall opine whether it is at least as likely as not (50 percent probability or greater) that such psychiatric disorder(s) was incurred in or the result of active service.

All opinions must be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3. After completion of the above, and any other necessary development, readjudicate the claim on appeal.  If the benefits sought remain denied, furnish a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


